Citation Nr: 0431306	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  00-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for episodic 
tension-type headaches, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from January 1993 
to January 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO granted service 
connection for migrainous-type headaches and awarded a 
compensable evaluation of 10 percent, effective from 
October 30, 1998, for this disability.  

During the current appeal, and specifically in August 2001, 
the veteran's claims folder was transferred to the RO in 
St. Petersburg, Florida due to a change in his residence.  

By an August 2003 rating action, the RO redefined this 
service-connected disability as episodic tension-type 
headaches and confirmed the 10 percent evaluation for this 
disorder.  This service-connected disability remains 
evaluated as 10 percent disabling.  As such, the issue 
currently before the Board for appellate review is correctly 
defined as listed on the title page of this decision.  

In an April 2003 statement, the veteran expressed his desire 
to reopen service connection claims regarding his right foot, 
hearing impairment, chronic bronchitis, and a visual 
disorder.  These matters have not been developed for 
appellate review and are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  From October 30, 1998, the veteran's episodic 
tension-type headaches have not been manifested by 
characteristic prostrating attacks of migraine averaging more 
than one every two months.  
CONCLUSION OF LAW

The criteria for an initial disability rating greater than 
10 percent for episodic tension-type headaches are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Code 8100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in August 2001, May 2003, and October 2003, 
the RO discussed the type of evidence necessary to support 
the veteran's claim for an increased rating for his 
service-connected episodic tension-type headaches.  Also by 
these documents, the RO notified the veteran that VA would 
make reasonable efforts to help him obtain such necessary 
evidence but that he must provide enough information so that 
VA could request the relevant records.  Further, the RO 
advised the veteran of attempts already made to obtain 
relevant evidence with regard to his claim.  Also, the 
veteran was asked to identify any additional information or 
evidence concerning pertinent records so that VA could try to 
obtain them.  

Additionally, the August 1999 rating decision, the June 2000 
statement of the case, as well as the supplemental statements 
of the case issued in January 2001, June 2001, and December 
2003 notified the veteran of the relevant criteria and 
evidence necessary to substantiate his initial increased 
rating claim.  These documents also included discussions 
regarding the evidence of record, adjudicative actions taken, 
and the reasons and bases for the denial of his claim for an 
initial increased rating for his service-connected episodic 
tension-type headaches.  

Throughout the current appeal, the RO has made attempts to 
obtain records of treatment identified by the veteran.  
Furthermore, during the current appeal, the veteran has been 
accorded two pertinent VA examinations.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the veteran's 
claim for an initial increased rating for his 
service-connected episodic tension-type headaches.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Factual Background

According to the service medical records, in August 1995, the 
veteran sought treatment for complaints of migraine headaches 
of a one week duration.  He reported no relief with aspirin 
in the past week.  In addition, he described intermittent eye 
sensitivity, dizziness, and head pain (generally on a scale 
of 3 out of 10 but also at times as high as a 6 out of 10).  
He denied incurring any trauma to his head.  The examiner 
assessed stress/muscle tension headaches.  At the separation 
examination conducted in October 1996, the veteran reported 
that had previously experienced, or was experiencing at that 
time, frequent or severe headaches.  The separation 
evaluation demonstrated that the veteran's head and 
neurological system were normal.  

At a VA general medical examination conducted in December 
1998, the veteran complained of pounding-type headaches which 
were not followed by photophobia, nausea, prostration, or 
hallucinations.  He reported that Motrin relieves the pain 
and that he also occasionally takes Percocet.  A physical 
examination demonstrated no scars or deformities on the 
veteran's head or face, no convulsions or seizures, intact 
cranial nerves 2 through 12, and deep tendon reflexes which 
were within normal limits.  The examiner diagnosed, in 
pertinent part, headaches of a nonmigrainous type which 
respond well to Motrin.  

In August 1999, the RO in Detroit, Michigan considered these 
in-service, and post-service, medical records.  The Detroit 
RO concluded that the evidence warranted the grant of service 
connection for migrainous-type headaches as well as the 
assignment of a 10 percent evaluation, effective from 
October 30, 1998, for this disability.  

According to the relevant evidence received during the 
current appeal, at VA outpatient treatment sessions conducted 
in September and October 1998, the veteran complained of 
migraines.  Medication was prescribed.  

Thereafter, at a March 1999 VA outpatient treatment session, 
the veteran reported that his migraines were worsening.  He 
also noted that the medicine that he was taking at that time, 
including Tylenol, was not helping much to relieve his 
headaches.  

At a January 2000 VA outpatient treatment session, the 
veteran was given a diary to chart his headaches.  The 
examiner instructed the veteran to return with the diary if 
migraines occur.  

At an August 2000 VA outpatient treatment session, the 
veteran reported an increase in the frequency of his 
headaches.  In particular, he explained that his headaches 
started from the occipital area and moved across his neck and 
sides, which caused a feeling of pressure and pain behind his 
eyes.  In addition, he described blurred vision and 
nausea/vomiting but denied any weakness in his extremities.  
He stated that his headaches had occurred daily for the past 
two months.  He also noted that his headaches were not 
relieved by Imitrex injections and that he had, in fact, used 
"all other kinds of therapy with no relief."  

Subsequently, in early February 2003, the veteran sought VA 
outpatient treatment for complaints of aggravation of his 
migraines.  Medication was prescribed.  Two days later, the 
veteran returned for follow-up treatment and reported, at 
that time, that he was not taking any medication for his 
migraines because no medicine seemed to help him.  He further 
noted that the pain in his head was usually a 7 out of 10, 
although it had increased in intensity to a 9 out of 10.  In 
addition, the veteran complained of blurred vision and 
dizziness.  

Approximately two weeks later in February 2003, the veteran 
sought VA outpatient treatment for a "flare-up" of his 
migraine.  On the following day, the veteran underwent a VA 
neurological evaluation at which time he described severe 
occipital pain radiating throughout his head, nausea lasting 
four to six hours, and an increase in frequency of these 
symptoms (to three episodes per week).  He noted that he was 
taking Motrin for this symptomatology.  A neurological 
evaluation demonstrated intact cranial nerves 1-12, a sensory 
system which was intact to all modalities, 2/4 deep tendon 
reflexes throughout, as well as normal heel, tandem, and tip 
toe gait.  The examiner diagnosed a chronic headache 
disability.  

Computed tomography (CT) scan completed on the veteran's 
brain later in February 2003 was negative.  Magnetic 
resonance imaging (MRI) completed on his brain several months 
later in May 2003 showed no acute findings.  

At an April 2003 VA outpatient treatment session, the veteran 
reported that he experiences migraines three to four times 
per week with occasional associated visual auras.  He denied 
any localizing neurological symptoms.  

In July 2003, the veteran underwent a VA miscellaneous 
neurological disorders examination.  At that time, he 
reported experiencing two types of headaches.  First, he 
described a general chronic daily headache (involving pain on 
a scale of 3 out of 10 as well as pounding bi-temporal and 
bi-occipital) that he has had for the past ten years.  Also, 
he noted experiencing intense headaches (with pain on a scale 
of 9-10 out of 10 which begins in the posterior aspect of his 
head and radiates to encompass his whole head and with 
associated nausea, vomiting, photophobia, phonophobia, watery 
eyes, dizziness, blurred vision, and occasional "bats in his 
eyes") which occur approximately three times per week and 
which last one to three hours.  He denied an aura.  He 
reported taking Motrin and explained that other medication 
that he has tried has not seemed to help to alleviate his 
headaches.  He noted that sleep, rest, and quiet surroundings 
help to alleviate his frequent intense headaches.  In 
addition, he noted that he is not able to work due to 
multiple medical problems, including polycythemia vera, 
irritable bowel syndrome, anxiety, depression, and chronic 
bronchitis.  

A neurological evaluation demonstrated intact cranial nerves, 
no palpable edema or hemorrhages, 5/5 motor strength of the 
upper and lower extremities, 2+ deep tendon reflexes in all 
extremities, downgoing toes, a negative Hoffman's test, an 
intact sensory system, a gait which was within normal limits, 
as well as the ability to tandem walk, to stand on toes, and 
to heel walk.  

The examiner diagnosed chronic daily tension-type headaches 
with episodic tension-type headache exacerbations.  In 
addition, the examiner noted that the veteran's description 
of his headaches does not meet the durational requirements 
for a diagnosis of migraines.  Specifically, the examiner 
explained that a diagnosis of migraines requires evidence 
that such headaches last 4 to 72 hours and that the veteran 
admitted that his headaches last only 1 to 3 hours.  In light 
of this fact as well as the veteran's descriptions of a 
bi-occipital radiation and a vice grip squeezing type 
quality, the examiner indicated that the appropriate 
diagnosis was episodic tension-type headaches, and that it is 
"less likely than not" that a diagnosis of a migrainous 
disorder was warranted.  In addition, the examiner concluded 
that, although the veteran is currently not working, he (the 
doctor) felt that adequate management of the veteran's 
headache disorder should enable him (the veteran) to work.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code, evidence that 
migraines cause characteristic prostrating attacks averaging 
one in two months over the last several months warrants the 
grant of a 10 percent disability rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2004).  The next higher disability 
evaluation of 30 percent requires evidence of characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  Id.  The highest disability rating 
allowable pursuant to this diagnostic code, 50 percent, 
necessitates evidence of very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  Id.  

The veteran has described nearly constant headaches of 
varying intensity.  Specifically, he has described a daily 
general chronic headache (involving pain on a scale of 3 out 
of 10 as well as pounding bi-temporal and bi-occipital) as 
well as intense headaches (with pain on a scale of 9-10 out 
of 10 which begins in the posterior aspect of his head and 
radiates to encompass his whole head) which involve 
associated nausea, vomiting, photophobia, phonophobia, watery 
eyes, dizziness, blurred vision, and occasional "bats in his 
eyes") and which occur approximately three times per week 
and which last one to three hours.  The veteran has also 
stated that his headaches are not responsive to most 
medication but that sleep, rest, and quiet surroundings do 
help to alleviate his frequent intense headaches.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected episodic 
tension-type headaches must be considered in conjunction with 
the clinical evidence of record as well as the pertinent 
rating criteria.  

Post-service neurological evaluations, including recent a CT 
scan and MRI of the veteran's brain, have been essentially 
normal.  The December 1998 
VA examiner indicated that the veteran's headaches were 
nonmigrainous.  Furthermore, the examiner who conducted the 
recent VA miscellaneous neurological disorders examination in 
July 2003 concluded that the veteran's headaches do not meet 
the mandatory requirements for a diagnosis of migraines and 
that a diagnosis of episodic tension-type headaches was most 
appropriate.  In support of this conclusion, the examiner 
cited the veteran's admission that his headaches last only 1 
to 3 hours (where migraines must, by definition, last 4 to 72 
hours) as well as the veteran's descriptions of a 
bi-occipital radiation and a vice grip squeezing type quality 
to his headaches.  Moreover, the examiner expressed his 
opinion that, with adequate management of the veteran's 
headaches, he would be able to return to work.  

Consequently, the Board finds that the claims folder does not 
contain competent evidence that the veteran's 
service-connected headaches are representative of migraines 
resulting in characteristic prostrating attacks.  Without 
evidence of migraine headaches causing characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, the next higher evaluation of 
30 percent for the service-connected episodic tension-type 
headaches cannot be awarded.  Consequently, a rating greater 
than the currently assigned 10 percent evaluation for this 
disability cannot be awarded under Diagnostic Code 8100.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's episodic 
tension-type headaches result in marked interference with the 
veteran's employment or requires frequent periods of 
hospitalization.  Rather, the Board notes that the percentage 
ratings under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his service-connected episodic 
tension-type headaches result in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

An initial disability rating greater than 10 percent for the 
service-connected episodic tension-type headaches is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



